AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

                                                                                                                         aJ18
                                    UNITED STATES DISTRICT COUR
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November I, 1987)
                               v.
        ADOLFO GUTIERREZ-VILLAFANA (I)
                                                                        CaseNumber:         18CR7120-CAB

                                                                     ROBERT C. SCHLEIN
                                                                     Defendant's Attorney
REGISTRATION NO.                09088085
o-
THE DEFENDANT:
D admitted guilt to violation ofallegation(s) No.

                                                                                                       after plea and conviction in
IZI was found guilty in violation ofallegation(s) No.      1 AND 2
                                                                                                      case no. 18CR3518-CAB.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                 Natnre of Violation
            1                     nv 1, Committed a federal, state, or local offense
              2                   nv35, Illegal entry into the United States




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. Cathy Ann Bencivenga
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                   18CR7120-CAB
..    ......

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                     ADOLFO GUTIERREZ-VILLAFANA (I)                                        Judgment - Page 2 of2
CASE NUMBER:                   18CR7120-CAB

                                                        IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
FOUR (4) MONTHS CONCURRENT AND TWO (2) MONTHS CONSECUTIVE TO SENTENCE IMPOSED IN
CASE NO. 18CR3518-CAB.




D              Sentence imposed pursuant to Title 8 USC Section 1326(b).
IZl            The court makes the following recommendations to the Bureau of Prisons:
               PLACEMENT IN A FACILITY WITHIN THE NORTHWESTERN REGION TO FACILITATE
               FAMILY VISITATIONS.




D              The defendant is remanded to the custody of the United States Marshal.

D              The defendant shall surrender to the United States Marshal for this district:
               D    at                            AM.
               D    as notified by the United States Marshal.

               The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
               Prisons:
               D   on or before
               D   as notified by the United States Marshal.
               D   as notified by the Probation or Pretrial Services Office.

                                                            RETURN
I have executed this judgment as follows:

           Defendant delivered on


at    ~~~~~~~~~~~~
                                                , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                           By                   DEPUTY UNITED STATES MARSHAL
II

                                                                                                         18CR7120-CAB
